19-12359-jlg    Doc 18     Filed 10/28/19    Entered 10/28/19 15:24:51       Main Document
                                            Pg 1 of 14


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
_______________________________________X
IN RE:

3175-77 Villa Avenue Housing Development                   CH. 11
Fund Corp,                                                 Case No. 19-12359-jlg


                             Debtor.

_______________________________________X

3175-77 Villa Avenue Housing Development
Fund Corp,

                             Plaintiff,                    Adv. Case No.______________

-against-

City of New York, Maria Torres-Springer, Commissioner
of the New York City Department of Housing Preservation
and Development, and Jacques Jiha, Commissioner of the
New York City Department of Finance,

                        Defendants.
_______________________________________X

                                          COMPLAINT

       3175-77 Villa Avenue Housing Development Fund Corp (the “Debtor” and the “Plaintiff”)

by and through its attorney, Charles A. Higgs, Esq. of the Law Office of Charles A. Higgs, hereby

files this complaint against the defendants, the City of New York; Maria Torres-Springer,

Commissioner of the New York City Department of Housing Preservation and Development; and

Jacques Jiha, Commissioner of the New York City Department of Finance seeking an order:


               A. declaring that the Debtor owns the property known as 3175-77 Villa Ave,
                  Bronx, NY (the “Villa Ave Property”) and that pursuant to 541 of the
                  Bankruptcy Code the Villa Ave Property constitutes property of the bankruptcy
                  estate;
19-12359-jlg    Doc 18        Filed 10/28/19    Entered 10/28/19 15:24:51       Main Document
                                               Pg 2 of 14


               B. that the automatic stay under Section 362(a) of the United States Bankruptcy
                  Code (the “Bankruptcy Code”) bars the Defendants from transferring or
                  otherwise interfering with Plaintiff’s rights and use of the Villa Ave Property;

               C. that more than twenty-five (25) years have passed from the date of the Deed
                  and therefore that the restrictions set forth in the Deed no longer apply;

               D. directing the Defendants to prepare and cause to be entered an order
                  discontinuing the in-rem foreclosure action against the Villa Ave Property,
                  canceling the notice of pendency, and vacating and setting aside said final
                  judgment as required by Administrative Code § 11-412-1(i); OR

               E. In the alternative, should the Court determine that the Villa Ave Property was
                  transferred pre-petition, Plaintiff seeks to avoid any purported pre-petition
                  transfer of the Villa Ave Property as a fraudulent transfer pursuant to Section
                  548(a) of the Bankruptcy Code; and

               F. declaratory judgment deeming the in-rem tax foreclosure process utilized by
                  the Defendants unconstitutional.

                                STATUTORY GROUNDS FOR RELIEF

       1.      The statutory grounds for the relief sought herein are: Sections 105(a), 362(a),

502(a), 541(a), 548(a) of the United States Bankruptcy Code; Rules 7001(2), 7001(9) and 7001(7)

of the Federal Rules of Bankruptcy Procedure; the 5th, 10th, and 14th Amendments of the United

States Constitution; Article 15 of New York Real Property Actions and Proceedings; and Section

11-412.1(i) of the New York City Administrative Code.

                                    JURISDICTION AND VENUE

       2.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334(a),

1334(b), and 157(b). Venue in this court is proper pursuant to 28 U.S.C. 1334(b).

       3.      The causes of action asserted by the Plaintiff constitute core proceedings within the

meaning of 28 U.S.C Sections 157(b)(2)(A), 157(b)(2)(H), 157(b)(2)(K). Plaintiff consents to the

bankruptcy consents to entry of final orders by the bankruptcy court on each of the causes of action

set forth in the Complaint.


                                                  2
19-12359-jlg    Doc 18     Filed 10/28/19     Entered 10/28/19 15:24:51          Main Document
                                             Pg 3 of 14




                                             THE PARTIES

        4.     Plaintiff is a residential housing co-operative organized under the laws of New

York.

        5.     Defendant City of New York is a municipal entity.

        6.     Defendant Maria Torres-Springer is the commissioner of the New York City

Department of Housing Preservation and Development.

        7.     Defendant Jacques Jiha is the Commissioner of the New York City Department of

Finance.

                                              FACTS

        8.     On July 23, 2019, (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 11 of the United States Bankruptcy Code, and an order of relief was duly

entered.

        9.     The Debtor obtained title to certain real property known as 3175-77 Villa Avenue,

Bronx, New York (the “Villa Ave Property”) from the City by deed dated April 15, 1993 and

recorded on June 7, 1993 (the “Deed”). A true and correct copy of the Deed is attached as Ex

A.

        10.    Paragraph 2 of the Deed contains certain restrictions on sale or transfers of the Villa

Ave Property without written approval of the New York City Department of Housing Preservation

and Development for a period of twenty-five (25) years. The restrictions in the Deed therefore

expired on or about April 15, 2018, which is twenty-five (25) years from the date of the Deed.

        11.    As part of Debtor’s purchase of the Villa Ave Property, the Debtor entered into a

security agreement with the City of New York dated April 15, 1993 (the “Security Agreement”)



                                                 3
19-12359-jlg       Doc 18       Filed 10/28/19       Entered 10/28/19 15:24:51              Main Document
                                                    Pg 4 of 14


Subsection AA of Section 1 of the Security Agreement provides that the Security Agreement shall

terminate upon twenty-five (25) years from the date of the agreement. As such, pursuant to the

terms of the Security Agreement, the Security Agreement terminated on or about April 15, 2018.

A true and correct copy of the Security Agreement is attached as Ex. B.

        12.      On July 7, 2015, the Defendant commenced an in-rem tax foreclosure against the

Plaintiff’s Villa Ave Property in the Bronx County Supreme Court, bearing Index No. 40000/2015.

        13.      The Defendants failed to serve the Plaintiff with notice of the in-rem tax foreclosure

action, and on December 1, 2017, a default judgment was entered against the Plaintiff (the

“Judgment of Foreclosure”). A true and correct copy of the Judgment of Foreclosure is

attached as Ex. C.

        14.      The Judgment of Foreclosure provides, in part, that:

                 “unless and until the Commissioner of Finance executes a deed
                 conveying parcels of real property pursuant to Administrative Code
                 § 11-412 to the City of New York or, for class one and class two
                 properties, pursuant to §§ 11-412.1 and 11-412.2 to the City of New
                 York or to a third party deemed qualified and designated by the
                 Commissioner of Housing Preservation and Development, the
                 owners of such lands shall continue to have all of the rights . . . of
                 an owner . . .”

See Judgment of Foreclosure1 attached as Ex. C.

        15.      Here, as acknowledged by the City, no deed has yet been executed and, thus at the

time of the bankruptcy filing and continuing thereafter, Debtor has remained the owner of the

Property with all associated rights.




1
  This provision is also set forth in Administrative Code §§ 11-412.1(c) and 11-412.1(d) and is also set forth in
Paragraph 17 of the Affirmation of Regularity of Andrea B. Feller, assistant corporation counsel for the City of New
York submitted in support of entry of Judgment of Foreclosure in the in-rem tax foreclosure action. A true and
correct copy of the Affirmation of Regularity (less exhibits) is attached as Ex. D.

                                                         4
19-12359-jlg    Doc 18     Filed 10/28/19     Entered 10/28/19 15:24:51          Main Document
                                             Pg 5 of 14




       16.     Furthermore, Administrative Code § 11-412.1(i) provides as follows:

               “If the commissioner of finance does not execute a deed conveying
               to the city or to a third party a parcel of class one or class two real
               property within eight months after the entry of final judgment
               authorizing the award of possession of such parcel pursuant to
               subdivision b of this section, the commissioner of finance shall
               direct the corporation counsel to prepare and cause to be
               entered an order discontinuing the in rem foreclosure action as
               to said property, canceling the notice of pendency of such action
               as to said property and vacating and setting aside said final
               judgment. The entry of such order shall restore all parties, including
               owners, mortgagees and any and all lienors, receivers and
               administrators and encumbrancers, to the status they held
               immediately before such final judgment was entered.” [Emphasis
               added]

       17.     The Judgment of Foreclosure was entered on December 1, 2017 and therefore the

deadline to convey title of the Villa Ave Property to the City or to a third party expired on August

1, 2018. Upon expiration of the eight month time period following entry of the Judgment of

Foreclosure, the commissioner of finance was required, pursuant to Section 11.412.1(i) of the

Administrative Code, to prepare and cause to be entered an order discontinuing the in rem

foreclosure action as to the Villa Ave Property, canceling the notice of pendency, and vacating and

setting aside the final judgment. The last Ordered paragraph of the Judgment of Foreclosure also

provides that commissioner of finance is required to direct corporation counsel to submit an order

discontinuing the in rem foreclosure procedure and to vacate and set aside the judgment as to those

parcels that aren’t transferred within eight months of the Judgment (plus 45 days). See Ex. C

       18.      “The entry of such order shall restore all parties, including owners, mortgagees and

any and all lienors, receivers and administrators and encumbrancers, to the status they held

immediately before such final judgment was entered.” See Administrative Code § 11-412-1(i); see




                                                 5
19-12359-jlg     Doc 18     Filed 10/28/19     Entered 10/28/19 15:24:51         Main Document
                                              Pg 6 of 14


also Paragraph 9 of the Affidavit of Maria Torres-Springer, Commissioner of the Housing

Preservation and Development submitted in the in-rem tax foreclosure action.

        19.     Prior to filing this bankruptcy petition the Debtor arranged for approval of financing

in an amount sufficient to cure the tax delinquencies. For reasons unknown the City refused to

allow the Debtor to repay the past due taxes. See Pre-Petition Correspondence attached as Ex.

E.

        20.     The Debtor thereafter timely filed a notice of appeal, the Debtor intends to perfect

its appeal.

        21.     Pursuant to the in-rem tax foreclosure procedures utilized by the Defendants, there

is no auction sale of the properties, instead properties are transferred pursuant to the third-party

transfer program under which the delinquent property taxes are forgiven. Properties foreclosed

upon in the in-rem tax foreclosure program are not transferred pursuant to a competitive bidding

process but instead the City receives nominal consideration for transfer of the properties.

        22.     The Villa Ave Property is the Debtor’s primary asset. Pursuant to an appraisal

obtained by the Debtor, the Villa Ave Property has a value in excess of $5,000,000.

        23.     The Defendants failed to provide Plaintiff with notice of the in-rem tax foreclosure

of the Villa Ave Property in violation of constitutional due process rights of Plaintiff and its

shareholders.

        24.     The in-rem notice statutes utilized by the in its modified in rem tax foreclosure

process violates the due process clause of the U.S. Constitution and are therefore unconstitutional

as written.

        25.     The in-rem tax foreclosure process utilized by the Defendants does not provide

for any compensation to be paid to property owners of properties foreclosed upon.



                                                  6
19-12359-jlg     Doc 18     Filed 10/28/19       Entered 10/28/19 15:24:51        Main Document
                                                Pg 7 of 14


        26.    The modified in-rem tax foreclosure statutes utilized by the City to foreclose on the

Villa Ave Property constitutes an unconstitutional taking of property without just compensation

and is therefore unconstitutional as written.

        27.    Plaintiff obtained title to the Villa Ave Property by Deed dated April 15, 1993. The

in-rem tax foreclosure process utilized by Defendants in foreclosing upon the Villa Ave Property

owned by the Plaintiff is based upon statutory procedures enacted by the City in 1996. The in-rem

tax foreclosure statutes utilized by the City were applied retroactively and interfere with the

contract between the Plaintiff and the City in violation of the contract clause set forth in Article 1,

Section 10 of the U.S. Constitution.

        28.    The modified in rem tax foreclosure procedures utilized by the City are therefore

unconstitutional as applied to property owners, such as the Debtor, who owned property prior to

enactment of the modified in rem tax foreclosure procedures.

                           AS AND FOR THE FIRST CAUSE OF ACTION
                                 DECLARATORY JUDGMENT

        29.    Plaintiff repeats and realleges paragraphs above as if fully set forth herein.

        30.    Debtor is the owner of the Villa Ave Property pursuant to Deed dated April 15,

1993.

        31.    The Deed contains certain restrictions on sale or transfers of the Property without

written approval of the New York City Department of Housing Preservation and Development

for a period of twenty-five (25) years. The Deed is dated April 15, 1993 and the restrictions set

forth in the Deed therefore expired on or about April 15, 2018. A true and correct copy of the

Deed is attached as Ex. A.

        32.    Subsection AA of Section 1 of the Security Agreement between the Debtor and

the Defendants dated April 15, 1993, provides that the Security Agreement shall terminate upon

                                                   7
19-12359-jlg     Doc 18     Filed 10/28/19    Entered 10/28/19 15:24:51          Main Document
                                             Pg 8 of 14


twenty-five (25) years from the date of the agreement. The Security Agreement is dated April 15,

1993 and the Security Agreement therefore terminated on or about April 15, 2018. A true and

correct copy of the security agreement is attached as Ex. B.

       33.     Defendants commenced an in-rem tax foreclosure action against the Villa Ave

Property in Bronx County Supreme Court, Index No. 40000/2015.

       34.     A default judgment was entered against the Debtor in the in-rem tax foreclosure

action on December 1, 2017. Notwithstanding the Foreclosure Judgment, the Villa Ave Property

was not thereafter transferred.

       35.     The Judgment entered on December 1, 2017 in the in rem tax foreclosure action

provides that “unless and until the Commissioner of Finance executes a deed conveying parcels

of real property pursuant to Administrative Code § 11-412 to the City of New York or, for class

one and class two properties, pursuant to §§ 11-412.1 and 11-412.2 to the City of New York or

to a third party deemed qualified and designated by the Commissioner of Housing Preservation

and Development, the owners of such lands shall continue to have all of the rights . . . of an

owner . . .” A true and correct copy of the December 1, 2017 Judgment and Order attached

as Ex. C. The above provision which is set forth in the December 1, 2017 Judgment is also set

forth in Sections 11-412.1(c) and 11-412(d) of the Administrative Code.

       36.     Administrative Code § 11-412.1(i) provides as follows:

               “If the commissioner of finance does not execute a deed conveying
               to the city or to a third party a parcel of class one or class two real
               property within eight months after the entry of final judgment
               authorizing the award of possession of such parcel pursuant to
               subdivision b of this section, the commissioner of finance shall
               direct the corporation counsel to prepare and cause to be
               entered an order discontinuing the in rem foreclosure action as
               to said property, canceling the notice of pendency of such action
               as to said property and vacating and setting aside said final
               judgment. The entry of such order shall restore all parties, including

                                                 8
19-12359-jlg    Doc 18     Filed 10/28/19     Entered 10/28/19 15:24:51         Main Document
                                             Pg 9 of 14


               owners, mortgagees and any and all lienors, receivers and
               administrators and encumbrancers, to the status they held
               immediately before such final judgment was entered.” [Emphasis
               added]


       37.     More than eight months have passed since the entry of judgment in the in rem tax

foreclosure action against the Villa Ave Property, as such, pursuant to Administrative Code § 11-

412-1(i) the Defendants are required to discontinue the in rem foreclosure action as to the Villa

Ave Property, cancel the notice of pendency of such action as to the Villa Ave Property and to

vacate and set aside the final judgment.

       38.     Pursuant to 11 U.S.C. § 541(a), 362(a), NY RPAPL 15, and Fed. R. Bankr. P.

7001, Plaintiff seeks a declaratory judgment and order determining that:

       (A) Debtor is the owner of the Villa Ave Property and that pursuant to 541 of the

       Bankruptcy Code the Villa Ave Building constitutes property of the bankruptcy estate;

       (B) that the bankruptcy stay set forth in Section 362(a) of the Bankruptcy Code applies to

       prevent the Defendants from transferring or otherwise interfering with Plaintiff’s rights and

       use of the Villa Ave Property;

       (C) that more than twenty-five (25) years have passed from the date of the Deed and

       therefore that the restrictions set forth in the Deed no longer apply; and

       (D) directing the Defendants to prepare and cause to be entered an order discontinuing the

       in rem foreclosure action as to said property, canceling the notice of pendency of such

       action as to said property and vacating and setting aside said final judgment as required by

       Administrative Code § 11-412-1(i).




                                                 9
19-12359-jlg      Doc 18    Filed 10/28/19     Entered 10/28/19 15:24:51         Main Document
                                             Pg 10 of 14


                      AS AND FOR THE SECOND CAUSE OF ACTION
                              FRAUDULENT TRANSFER

          39.   Plaintiff repeats and realleges each of the paragraphs above as if fully set forth

herein.

          40.   Plaintiff is currently and has at all times relevant been the owner of the Villa Ave

Property.

          41.   On July 23, 2019, Plaintiff filed a voluntary bankruptcy petition under Chapter 11

of the Bankruptcy Code.

          42.   Plaintiff denies that the Judgment entered on December 1, 2017 in the state court

in rem tax foreclosure action resulted in a transfer of the Villa Ave Property and Plaintiff further

denies that any transfer of the Villa Ave Property occurred after the December 1, 2017 Judgment

of Foreclosure.

          43.   Defendants appear to acknowledge that no transfer of the Villa Ave Property has

occurred.

          44.   Despite acknowledging that no transfer of the Villa Ave Property has occurred, the

Defendants have also made the argument in this case that the Villa Ave Property is not property

of the bankruptcy estate. See Motion of the City of New York for an order vacating or declaring

the automatic stay inapplicable.

          45.   To the extent the Court determines that the December 1, 2017 Judgment in the in

rem tax foreclosure action resulted in title or ownership to the Villa Ave Property being transferred

or that ownership of the Villa Ave Property was otherwise transferred prior to the filing of the

bankruptcy petition, Plaintiff seeks to set aside any such transfer of the Villa Ave Property as a

fraudulent conveyance pursuant to Sections 548 and 550 of the Bankruptcy Code.




                                                 10
19-12359-jlg          Doc 18       Filed 10/28/19       Entered 10/28/19 15:24:51               Main Document
                                                      Pg 11 of 14


           46.      To the extent the Court determines that a transfer of the Villa Ave Property

occurred, any such transfer could not have occurred any earlier than the December 1, 2017 entry

of Judgment in the in rem tax foreclosure action and therefore any transfer of the Property occurred

within two (2) years of the July 23, 2019 bankruptcy filing.

           47.      As set forth in Paragraph 20 of the City of New York’s Motion and Memorandum

of Law2 filed in the Debtor’s bankruptcy case “there is no auction sale of the properties in the

modified in rem tax foreclosures under Admin. Code Section 11-412.1 [and] the tax liens and

charges are eliminated upon transfer to the qualified third-party transferee.” As such any transfer

of the Villa Ave Property was necessarily a transfer for less than the reasonable equivalent value

of the Villa Ave Property.

           48.      The Villa Ave Property is the Plaintiff’s primary asset with a value of more than

five-million dollars ($5,000,000).

           49.      To the extent the Court determines that a transfer of the Villa Ave Property

occurred, the transfer rendered the Debtor insolvent or occurred when the Debtor was insolvent.

           50.      To the extent the Court determines that a transfer of the Villa Ave Property

occurred, the Debtor seeks to avoid any such transfer pursuant to Section 548(a)(1)(B) of the

Bankruptcy Code.

           51.      Plaintiff therefore seeks an order pursuant to Sections 548 and 550 of the

Bankruptcy Code setting aside any purported transfer of the Villa Ave Property.

                   AS AND FOR THE THIRD CAUSE OF ACTION
        THE IN-REM TAX FORECLOSURE ACTION AGAINST THE VILLA AVE
      PROPERTY VIOLATED THE PLAINTIFF’S CONSTITUTIONAL DUE PROCESS
          RIGHTS, CONSTITUTES AN UNCONSTITUTIONAL TAKING, AND
           VIOLATES THE CONTRACT CLAUSE OF THE CONSTITUTION



2
    seeking an order vacating or declaring the automatic stay inapplicable or dismissing the Chapter 11 case.

                                                           11
19-12359-jlg     Doc 18     Filed 10/28/19     Entered 10/28/19 15:24:51         Main Document
                                             Pg 12 of 14


          52.   Plaintiff repeats and realleges each of the paragraphs above as if fully set forth

herein.

          53.   On or about April 15, 1993 Plaintiff entered into a Deed and Security Agreement

with the City pursuant to which Plaintiff purchased the Villa Ave Property.

          54.   Section 10(A)(2) of the Security Agreement provides in part:

                “Prior to commencing any foreclosure proceeding, the City shall (i) send written
                Notice of default to all tenant-shareholders of the HDFC listed in the last previous
                Audit or on any subsequent list duly prepared and submitted by the HDFC to
                HPD, and (ii) shall allow such Tenant-Shareholders thirty (30) days to cure said
                default or to submit to the City a written plan for cure….”

          55.   Section 12 of the Security Agreement provides in part:

                “Any Notices required or permitted to be given pursuant to this
                Security Agreement, unless otherwise specifically provided in this
                Security Agreement, shall be in writing and shall be delivered
                personally or given by regular, certified, or registered mail….”

          56.   Defendants commenced an in-rem foreclosure proceeding against the Villa Ave

Property owned by the Plaintiff pursuant to Chapter 4 of the New York City Administrative Code

as amended by local law 37 of 1996 and Title 28, Chapter 8 of the Rules of the City of New York.

See Paragraph 2 of the Affidavit of Maria Torres-Springer, Commissioner of the Housing

Preservation and Development submitted in the in-rem tax foreclosure action.

          57.   The procedures utilized by Defendants to foreclose on the Villa Ave Property

owned by the Plaintiff were modified procedures enacted by New York City legislature in 1996

and 1997. See Paragraph 3 of the Affidavit of Maria Torres-Springer, Commissioner of the

Housing Preservation and Development submitted in the in-rem tax foreclosure action.

          58.   The Debtor’s shareholders have spent significant amounts of their owns money and

time to renovate the units and the Villa Ave Property in general, greatly increasing the value of the

Villa Ave Property. The value of the Villa Ave Property is now worth in excess of $5,000,000.

                                                 12
19-12359-jlg      Doc 18     Filed 10/28/19     Entered 10/28/19 15:24:51        Main Document
                                              Pg 13 of 14


       59.       The in-rem tax foreclosure procedures utilized by the City to foreclose of the Villa

Ave Property do not provide for an auction process and instead involves transfer of the Villa Ave

Property for nominal, if any, payment. As a result, the in-rem foreclosure procedures constitute

the unlawful taking of private property without just compensation in violation of the fifth

amendment of the United States Constitution and in violation of Article 1, Section 7(a) of the New

York State Constitution.

       60.       Furthermore, Debtor obtained title to the Villa Ave Property on or about April 15,

1993. The in-rem foreclosure procedures utilized and third-party transfer program, were enacted

by the Defendants in 1996 and 1997, well after the parties entered into contract pursuant to which

Plaintiff purchased the Villa Ave Property.

       61.       The in-rem tax foreclosure procedures utilized by the Defendants altered Plaintiff’s

contractual rights by depriving Plaintiff of agreed upon notice rights and by altering the tax

foreclosure process from an auction sale process to a procedure where the Villa Ave Property was

transferred for no compensation and therefore violates the contract clause set forth in Article 1

Section 10 of the U.S. Constitution.

       62.       For the reasons set forth above the Court should deem the modified in-rem tax

foreclosure procedures utilized by the City to be unconstitutional.

       WHEREFORE, Plaintiff requests that the bankruptcy court enter an order and

declaratory judgment:

                                AS TO THE FIRST CAUSE OF ACTION

       A. declaring the Debtor the owner of the Villa Ave Property and that pursuant to 541 of

             the Bankruptcy Code the Villa Ave Building constitutes property of the bankruptcy

             estate;



                                                  13
19-12359-jlg   Doc 18     Filed 10/28/19     Entered 10/28/19 15:24:51       Main Document
                                           Pg 14 of 14


      B. that the automatic stay under Section 362(a) of the Bankruptcy Code bars the

          Defendants from transferring or otherwise interfering with Plaintiff’s rights and use

          of the Villa Ave Property;

      C. that the restrictions set forth in the Deed and Security Agreement have expired

          because more than twenty-five (25) years have passed from the date of the Deed; and

      D. directing the Defendants to prepare and cause to be entered an order discontinuing the

          in-rem foreclosure action as to the Villa Ave Property; canceling the notice of

          pendency; and vacating and setting aside said final judgment as required by

          Administrative Code § 11-412-1(i).

                            AS TO THE SECOND CAUSE OF ACTION

      A. Voiding and setting aside any and all purported transfers of the Villa Ave Property

          pursuant to Sections 548 and 550 as a fraudulent transfer.

                            AS TO THE THIRD CAUSE OF ACTION

   A. Declaring the in-rem tax foreclosure procedures utilized by the Defendants to be a

      violation of the U.S. and New York Constitutions.

Dated: New York, NY
       October 28, 2019

                                                           Respectfully submitted,


                                                           /s/ Charles A. Higgs
                                                           Charles A. Higgs, Esq.
                                                           Law Office of Charles A. Higgs
                                                           Attorney for the Debtor
                                                           450 Lexington Ave, FL 4
                                                           New York, NY 10017
                                                           (917) 673-3768
                                                           Charles@FreshStartEsq.com




                                               14
